Citation Nr: 0400336	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-14 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma, secondary 
to service-connected left pleurisy.  

2.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected left pleurisy.  

3.  Entitlement to a disability rating in excess of 10 
percent for left pleurisy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from November 1942 
to November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The appellant filed a notice of 
disagreement with that rating decision later in February 
2002.  After receiving a statement of the case in August 
2002, the appellant perfected his appeal to the Board by 
timely filing a substantive appeal in September 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The appellant asserts that his asthma and coronary artery 
disease are both related to his service-connected left 
pleurisy.  He also argues that his left pleurisy is more 
severely disabling than currently evaluated and, therefore, 
warrants a higher rating.  

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(which allowed the Board to provide the notice required by 
38 U.S.C. § 5103(a) and § 3.159(b)(1) and provided the 
appellant not less than 30 days to respond to the notice), 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 
(Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the Veterans Benefits Act of 2003, Congress 
reinstated VA's authority to make decisions on all claims 
without waiting one year.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. § ____) 

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claims of entitlement to service connection for asthma and 
coronary artery disease as being secondary to his service-
connected left pleurisy and entitlement to a disability 
rating in excess of 10 percent for left pleurisy, and as to 
what evidence the RO would help him to obtain.  Accordingly, 
the Board finds that VA has not satisfied its duty under the 
VCAA to notify and assist the appellant with regards to his 
claims.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in PVA, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.  Particularly, the RO must 
notify the appellant of the applicable 
provisions of the VCAA, including what 
evidence is needed to support his claims, 
what evidence VA will develop, and what 
evidence the appellant must furnish.

2.  After the above requested action has 
been completed, the RO should adjudicate 
the appellant's claims of entitlement to 
service connection for asthma and coronary 
artery disease as being secondary to his 
service-connected left pleurisy and 
entitlement to a disability rating in 
excess of 10 percent for left pleurisy.  If 
any of the benefits sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
ROs to provide expeditious handling of all cases that have 
been  remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.  


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


